Citation Nr: 0426815	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-05 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken arm.

2.  Entitlement to service connection for psoriatic 
arthritis, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from August 1970 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In February 2003, the veteran 
requested to appear at a hearing at the RO before a Veterans 
Law Judge.  However, according to an April 2003 Informal 
Hearing memorandum prepared by an RO Decision Review Officer, 
the veteran "indicated he did not want [a] BVA travel board 
hearing". 

The issue of entitlement to service connection for psoriatic 
arthritis, including as due to exposure to Agent Orange, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification if further 
action is required on the part of the veteran.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a broken arm related to his period of active 
military service.


CONCLUSION OF LAW

Current residuals of a broken arm were not incurred during 
the veteran's period of active military service.  38 U.S.C.A. 
§§ 1110, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

When examined for induction into service in August 1970, the 
veteran denied having a history of bone or joint deformity, 
his upper extremities and musculoskeletal system were normal, 
and he was found qualified for active service.  Service 
medical records are not referable to complaints or diagnosis 
of, or treatment for, a broken arm.  On a report of medical 
history completed in December 1971 when he was examined for 
separation from service, the veteran checked "no" as to 
having a bone or joint deformity, and an upper extremity or 
musculoskeletal system abnormality was not noted on 
examination.

Post-service, VA hospitalized the veteran from December 1973 
to January 1974 for treatment of bilateral arm pain, 
ultimately diagnosed as rheumatoid arthritis.  X-rays of the 
left wrist taken at the time showed diffuse osteoporosis and 
a partially healed fracture of the distal radius; the left 
elbow showed some periosteal new bone formation at the 
proximal radial head, and an ossicle fracture injury was 
indicated.  Periosteal retraction was noted along the ulna 
and radius of the left arm, distally.

VA hospitalized the veteran again from February to March 1977 
for treatment of psoriatic arthritis.  It was noted that his 
past medical history included wrist and ulnar fractures, 
secondary to trauma.  

In December 1977, VA hospitalized the veteran for treatment 
of arthritis, thought to be psoriatic arthritis.  According 
to this hospital summary, the veteran's past medical history 
included a broken arm (right or left unspecified) in 1967.

VA hospitalized the veteran from November to December 1980 
for treatment of severe psoriatic arthritis.  The hospital 
record reflects a past medical history of a broken arm.  On 
examination, there was a flexion contracture of left elbow, 
with an immobile left elbow.


An August 1981 VA examination report indicates that the 
veteran, who was 29 years old, was examined for evaluation of 
aid-and-attendance and housebound status, in connection with 
his non-service-connected disability pension claim.  It was 
noted that his left arm was fused at the elbow and the wrist.  
He was able to elevate the right arm, but had difficulty with 
the fingers of his right hand.  A report of X-rays taken when 
he was hospitalized in November 1980 reflects a radiocarpal 
narrowing of the right wrist and a Dupuytren's contracture of 
the right fifth finger.  The left wrist showed progressive 
radiocarpal and intercarpal joint space narrowing and 
destruction.  X-rays of the veteran's elbows showed 
progressive destruction of the left elbow joint, while the 
right elbow joint appeared relatively well maintained and 
fairly stable, aside from progressive osteophyte formation on 
the cornoid process of the olecranon.

In an October 1981 rating action, the RO granted the veteran 
a permanent and total disability rating for pension purposes, 
to include special monthly pension based on need for regular 
aid and attendance.  The pension award was based upon three 
non-service-connected disorders: psoriatic arthritis, rated 
as 100 percent disabling; psoriasis, rated at 30 percent; and 
a personality disorder, rated at 0 percent.

In July 2002, the veteran submitted his current claim for 
disability benefits.  His claimed disability was a broken arm 
(whether right or left was unspecified) claimed to have been 
incurred in November 1972.

In April 2003, the veteran attended an informal hearing with 
an RO Decision Review Officer.  The Informal Hearing 
memorandum of that meeting is not referable to the veteran's 
claim for a broken arm.  An April 2003 supplemental statement 
of the case (SSOC) characterized the veteran's claim as 
entitlement to service connection for a broken right arm.


II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App.112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In August 2002, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed December 2002 statement of 
the case (SOC), and by SSOCs issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 
SSOC contained the new duty-to-assist and reasonable doubt 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. § 1110, a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
This principle has been repeatedly reaffirmed by the U.S. 
Court of Appeals for the Federal Circuit, which has stated, 
"a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
VA's and the Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed).  See 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2003).  Aggravation of a preexisting 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In 
addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of pre-existence of the disorder in 
issue, while the statute declares that the condition must be 
both shown to have existed before service and not to have 
been aggravated by service.  The Court of Appeals for 
Veterans Claims, in Cotant v. Principi, 17 Vet. App. 116 
(2003), has identified that apparent conflict between the 
statute and regulation, and the VA General Counsel has issued 
a precedential opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the GC opinion, the Board cites 38 
C.F.R. § 3.304(b) herein only for the provisions of the 
regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

The veteran has contended that service connection should be 
granted for residuals of a broken arm, although he has not 
specified which arm.  While the evidence reveals that, when 
hospitalized by VA in December 1973, X-rays showed a 
partially healed fracture of the distal radius, and, when he 
was hospitalized in February 1977, a past medical history of 
wrist and ulnar fracture secondary to trauma was noted and, 
in 1980, he had a radiocarpal narrowing of the right wrist 
and the left wrist showed progressive radiocarpal and 
intercarpal joint space narrowing, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  Additionally, 
when he was hospitalized by VA in December 1977, the medical 
record reflects a past medical history of a broken arm in 
1967, three years prior to the veteran's entry into service.

On the other hand, the evidentiary record reflects that the 
veteran's musculoskeletal system and upper extremities were 
normal on separation from service, and the first post-service 
evidence of an arm fracture is from 1973, nearly two years 
after the veteran's separation from service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's residuals of a broken arm to service or any 
incident of service has been presented.

To the extent that the veteran would argue that he broke his 
arm prior to entering service and it was aggravated in 
service, the Board notes, again, that a bone or joint 
deformity, or upper extremity abnormality, was not noted when 
the veteran was examined for induction into service in 1970, 
and the service medical records are not referable to 
complaints of, or treatment for, an arm disorder.  Moreover, 
it is unclear even which arm the veteran claims was broken 
and what, if any, are his claimed residuals, as he has 
provided no medical evidence regarding complaints or 
diagnosis of, or treatment for, a current arm disorder, other 
than disability associated with his psoriatic arthritis.  See 
Degemtich, Gilpin, Brammer, and Rabideau, supra.

The Board appreciates the sincerity of the veteran in 
pursuing this claim. However, while the Board is sympathetic 
to the veteran, we are not permitted to reach medical 
determinations without considering objective medical evidence 
to support our findings, and we must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  In addition, while the 
veteran may believe that he has residuals of a broken arm 
that are related to his period of active service, it is well 
established that, as a layperson, he is not considered 
capable of opining on matters requiring medical knowledge.  
See Routen v. Brown; Espiritu v. Derwinski, supra.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. at 69-70.

Accordingly, as it has not been shown that the veteran has 
residuals of a broken arm related to service or any incident 
thereof, service connection for residuals of a broken arm 
must be denied.  38 U.S.C.A. §§ 1110, 5107(b) (old and new 
version); 38 C.F.R. §§ 3.303, 3.304.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.


ORDER

Service connection for residuals of a broken arm is denied.


REMAND

The VCAA substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West 2002).  VA has published regulations 
implementing many of the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
See VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of 
the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. at 187; 
Charles v. Principi, 16 Vet. App. at 373-74.  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  




The veteran also seeks service connection for psoriatic 
arthritis.  He notes that service medical records, dated from 
October to December 1970, show he was treated for right ear 
otorrhea for three months, which caused crusting and 
infection, with left ear crusting and bilateral external 
otitis.  When he was examined for discharge in December 1971, 
neither a skin nor joint abnormality was noted.  

The veteran was discharged from service on January 8, 1971, 
and, approximately 23 months later, in December 1973, VA 
hospitalized him for complaints of bilateral arm pain and leg 
pain, and stiffness.  At that time, he gave a two-month 
history of joint pain.  He also had sores in his left ear and 
scalp.  The pertinent discharge diagnoses were rheumatoid 
arthritis and impetigo.   

VA hospitalized the veteran from February to March 1977, at 
which time his diagnoses included psoriatic arthritis and 
psoriasis with impetigo.  Subsequent medical records reflect 
the veteran's treatment for psoriatic arthritis.

In his July 2002 disability claim, the veteran maintained 
that he had psoriatic arthritis due to exposure to Agent 
Orange in service.  In his February 2003 substantive appeal, 
he contended that he had a progressive disease since service.  
When discharged from service, he said he had very bad acne on 
his face and back that left scars, and had it on his ears.  

According to a June 2003 Informal Hearing memorandum, the 
veteran's accredited service representative and the Decision 
Review Officer agreed to have the veteran's medical records 
reviewed by a VA rheumatologist to obtain an opinion as to 
whether or not the symptoms of psoriatic arthritis were 
manifested in service, or within one year after service.  It 
was noted that the veteran was too disabled to travel to Salt 
Lake City to be examined.

According to an August 2003 VA medical opinion, a physician 
reviewed the veteran's records and noted that he was asked to 
comment regarding the veteran's correct diagnosis, rheumatoid 
arthritis or psoriatic arthritis, and the likelihood that the 
arthritis or skin condition started in service.  The VA 
physician said that it "is impossible to be absolutely 
certain of [the veteran's] diagnosis without examining the 
patient directly."  According to the VA physician, the 
veteran's December 1973 hospitalization was "more likely" 
for psoriasis and psoriatic arthritis than for impetigo and 
rheumatoid arthritis.  The doctor said it was possible that 
the veteran had milder arthritic symptoms related to his 
psoriatic arthritis that began before December 1973 for which 
he did not seek medication attention, and noted the absence 
of any documentation.  The Board is sympathetic to the 
veteran's disabling condition but believes that, in the 
interest of due process and fairness, he should be afforded 
another opportunity to undergo VA examination to determine 
the etiology of any psoriatic arthritis found to be present.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal authority. 

2.	The veteran should be requested to provide the 
names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue since 2002.  The RO should 
then request all pertinent medical records 
from these medical providers.

3.	The veteran should be scheduled for 
appropriate VA examination by the 
rheumatologist who reviewed his records in 
August 2003 or, if that physician is 
unavailable, by another rheumatologist, to 
determine the etiology of any psoriatic 
arthritis found to be present.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  All indicated 
tests and studies should be performed and all 
clinical findings reported in detail.  (A) The 
VA medical specialist is requested to render 
an opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any currently 
diagnosed psoriatic arthritis originated in 
military service, including the findings noted 
on the October 1970 service medical records, 
or whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  (B) The VA examiner is further 
requested to comment on the likelihood that 
the veteran's December 1973 VA hospitalization 
was for psoriasis and/or psoriatic arthritis.  
A rationale should be provided for all 
opinions expressed.  The veteran's claims file 
should be made available to the examiner in 
conjunction with the examination, and the 
examination report should indicate whether the 
veteran's medical records were reviewed.

4.	Thereafter, the RO should readjudicate the 
veteran's claim for entitlement to service 
connection for psoriatic arthritis.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue currently on appeal 
since the September 2003 SSOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



